Citation Nr: 0505064	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-01 637	)	DATE
	)
	)


THE ISSUE

Whether the December 10, 1984, decision by the Board of 
Veterans' Appeals denying the claim for entitlement to 
service connection for an acquired psychiatric disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Maria M. Chesterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The moving party (veteran) had active duty service from July 
1968 to October 1969.  

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111 (West 2002) pursuant to 
an August 2003 motion by the moving party.  By means of a 
January 2004 letter, the Board notified the moving party's 
attorney of the various laws and regulations pertaining to 
this case. In April 2004, the Board remanded this matter for 
the RO to schedule a video teleconference hearing.  In May 
2004, the moving party indicated that he no longer wanted a 
hearing.  In correspondence dated in November 2004, his 
attorney asked that the issue be decided based on the record 
in VA's possession.  


FINDINGS OF FACTS

1.  In a December 10, 1984 decision, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  The Board's December 10, 1984 decision did not include 
the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  


CONCLUSION OF LAW

The December 10, 1984 Board decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1405 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), which contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist, is not applicable to this 
motion.  The claim before the Board involves an allegation of 
clear and unmistakable error (CUE).  The determination of 
whether there was CUE in a prior Board decision is based upon 
the record and the law in effect at the time of the 
challenged decision.  Russell v. Principi, 3 Vet. App. 310, 
314 (1992) (en banc).  Therefore, the duty to assist in 
evidentiary development and the duty to notify the claimant 
of any additional evidence necessary to complete the 
application are not applicable where CUE is claimed.  Livesay 
v. Principi, 15 Vet. App. 165, 178-9 (2001).  

Contentions

The moving party contends that the Board committed error in 
the 1984 decision by not applying the presumption of 
soundness.  He also contends that the Board erroneously 
concluded that he suffered from a pre-existing condition.  It 
is asserted that there was no reference in the service 
medical record considered by the Board at the time of 1984 
decision indicating that his condition existed prior to 
service.  He claims that the Board improperly shifted the 
burden to him to prove that his nervous condition did not 
pre-exist service.  

In addition, the moving party, citing to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001), claims that the 
1984 Board decision contains clear and unmistakable error 
because VA failed to fully and sympathetically develop the 
claim.  Specifically, it is alleged that VA failed to inquire 
of the moving party and his family members regarding his 
condition prior to entering service, failed to consider the 
pre-induction examination, and failed to obtain a medical 
opinion regarding the relationship between his in-service 
symptoms and his subsequent diagnosis of schizophrenia.  With 
regard to consideration of the pre-induction examination 
report, it is noted that this report was not available at the 
time of the 1984 Board decision.  Nevertheless, the moving 
party has not alleged that the correct facts, as they were 
known at the time, were not before the adjudicator.  

Applicable Law and Regulation

In Russell, the Court of Appeals for Veterans Claims (Court) 
propounded a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated must be asserted) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. At 313-14.  

In Fugo v. Brown, the Court refined and elaborated on the 
definition of CUE and pleading requirements, stating:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (emphasis in the 
original).  Thus, as a threshold matter, a claimant must 
plead CUE with sufficient particularity.  Only if this 
threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing a 
denial of CUE due to pleading deficiency from a denial of CUE 
on merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Similarly, absent VA's commission of "a grave procedural 
error," (see Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999)), 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Tetro v. Gober, 
14 Vet. App. 100, 109 (2000).  

The law extant at the time of the 1984 Board decision 
provided that for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, the United Stated shall pay 
compensation to any veteran thus disabled and who was 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated.  38 U.S.C.A. § 3.310 (West 1982).  Every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 311 (West 1982). 

The pertinent provisions of 38 C.F.R. § 3.303 provided that 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  In the field of mental 
disorders, personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303 (1984).

Evidence
  
The record available to the Board in 1984 indicated that the 
moving party filed a claim for schizophrenia in November 
1982.  On his claim form, he indicated that he had had 
schizophrenia since 1969.  He indicated that he had not 
received any treatment for this in service.  He also 
indicated that he first began receiving treatment for 
schizophrenia in 1982 at the Norristown State Hospital.  

Norristown State Hospital records before the Board in 1984 
indicate that in April 1982, the moving party was committed 
after being charged with the murder of his spouse.  He 
reported that he was given a general discharge under 
honorable conditions because he refused to follow an order.  
Social history given by his mother indicated that he was 
possibly discharged because of "pressure problems."  He 
denied previously being in a mental institution or receiving 
psychiatric treatment.  After prolonged hospitalization, he 
was diagnosed with schizophreniform disorder, rule out 
paranoid schizophrenia, rule out paranoia, and rule out 
shared paranoid disorder.  

In August 1982, the RO made a request for all of the moving 
party's service medical records.  In November 1982, the 
National Personnel Records Center (NPRC) responded that 
records were not on file at NPRC, and that the RO's inquiry 
had been referred to another department.  A subsequent reply, 
also dated in November 1982, indicates that no service 
medical records could be found.  

In February 1983, the RO notified the moving party that the 
service department had not been able to locate records of 
treatment for his nervous condition.  The RO asked that he 
provide additional information about his disability, to 
include date, place and location of treatment.  The RO also 
advised him that he may furnish statements from comrades in 
service, doctors, or other persons who had personal knowledge 
of his disability during service or at the earliest date 
following discharge.  The RO further asked that he submit 
copies of any service medical records within his possession.  
In a subsequent letter, also dated in February 1983, the RO 
notified him that VA needed medical evidence which showed 
that his condition was incurred in service or immediately 
after service. 

In January 1984, the moving party submitted a copy of an 
August 1969 neuropsychiatric evaluation.  The evaluation 
report indicates that he presented for psychiatric evaluation 
due to severe nervousness and anxiety.  The examiner 
indicated that there was no evidence of severe disabling 
neurosis or psychosis, although, he was certainly quite 
eccentric in his presentation.  He reported that about six 
months earlier, he had become a Buddhist.  He felt that 
people laughed at him and he was having some objective 
anxiety about this.  While praying, he had been called a 
communist and a queer.  The examiner determined that the 
moving party was suffering from a moderate disorder of 
character and behavior which may be classified as schizoid 
personality.  The examiner also indicated that this existed 
prior to enlistment ("EPTE").  The examiner further 
indicated that it was his/her opinion that the moving party 
was on the penumbra of a borderline psychosis, although this 
was definitely not the case at the present time.  It was 
strongly recommended that he be processed efficiently and 
rapidly for administrative discharge in order to avert true 
psychiatric illness.  

In a letter dated in March 1984, Dr. George Buck, a staff 
psychiatrist at Norristown State Hospital, indicated that the 
moving party had been under active treatment for 
schizophrenia since April 1982.  The letter indicated that 
the moving party gave no history of psychiatric disturbance 
prior to his entrance into service.  Dr. Buck stated that 
Norristown State Hospital records included the August 1969 
neuropsychiatric evaluation from the Navy.  It was Dr. Buck's 
opinion that the moving party "was severely disabled at that 
time."  

In its 1984 decision, the Board noted the 1969 
neuropsychiatric clinic report finding of a schizoid 
personality, and indicated that it was not persuaded that the 
service findings demonstrated anything other than a 
personality disorder.  The Board stated that while the 
opinion of an individual physician as to the origin of an 
individual disorder was considered along with all evidence of 
record, such opinion was not determinative as to the final 
question regarding service connection.  The Board found that 
the moving party' s personality disorder reported during 
service was a developmental defect, that such personality 
disorder was not a disease within the meaning of the law, and 
that a psychiatric disorder was first manifested many years 
after separation from service.    

In 1994, the moving party submitted additional service 
medical records which were not previously before the Board.  
These records include his separation examination report, 
dated in September 1969, which indicated that he had a 
schizoid personality which existed prior to enlistment, and 
that it was not considered disabling ("NCD").  His report 
of medical examination at enlistment, dated in February 1968, 
did not indicate whether clinical evaluation, to include 
psychiatric evaluation, showed either normal or abnormal 
findings.  The only defects or diagnoses reported, however, 
were defective vision, and he was found to be qualified for 
enlistment.  The accompanying report of medical history, also 
dated in February 1968, indicates that he did not report 
having any depression, excessive worry, or nervous trouble of 
any sort.  

Analysis

The Board will first address the moving party's contention 
that the Board erred in 1984 by not applying the presumption 
of soundness and erroneously concluded that schizoid 
personality existed prior to enlistment.  The 1969 
neuropsychiatric report clearly states that the moving 
party's schizoid personality existed prior to enlistment.  
There is no basis in the argument that the service medical 
records did not make such a finding.  The Board notes that 
the enlistment examination report, which was not before the 
Board in 1984, noted no defects or psychiatric conditions.  
Had this been before the Board in 1984, however, it is would 
not have changed the outcome of the decision.  The Board 
found in 1984 that the personality disorder diagnosed in 
service was a developmental defect and not a disease or 
injury within the meaning of the law.  This is consistent 
with the provisions of 38 C.F.R. § 3.303, which provided that 
personality disorders characterized by developmental defects 
will be accepted as having preservice origin and that 
developmental defects and personality disorders are not 
diseases or injuries.  Thus, although the defect was not 
noted at the time of enlistment, the 1969 neuropsychiatric 
evaluation diagnosed him with a preexisting personality 
disorder.  As personality disorders are not an injury or 
disease for VA purposes, service connection for such cannot 
be granted under 38 U.S.C.A. § 310 (West 1982).  Thus, it was 
not erroneous for the Board to not address the presumption of 
soundness under 38 U.S.C.A. § 311 (West 1982).  

As to the contention that VA failed to fully and 
sympathetically develop the claim, the Board finds no basis 
for this argument.  The Board notes that February 1983 
letters to the moving party specifically asked him, and 
provided him with the opportunity to submit exactly the type 
of evidence on which the moving party bases his allegation of 
failure to fully and sympathetically develop the claim.  
Finally, the assertion that there was error because VA failed 
to obtain a VA medical nexus opinion is simply an allegation 
that VA failed to fulfill the duty to assist.  Assuming, 
arguendo, that there was such a duty in this case, the 
failure to fulfill the duty to assist cannot be the basis for 
CUE.  The Board thus concludes that CUE was not committed by 
the Board in its 1984 decision.  


ORDER

The appeal is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



